DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner has withdrawn notice to the applicant regarding a non-compliant amendment which was sent on 10/17/2022.
Applicant’s arguments with respect to claim(s) on 7/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Objections
Claims 5, 22, and 23 objected to because of the following informalities:  claims 5, 22, and 23 recite “the plurality of signalization elements” which is singular.  Appropriate correction is required for the following verbs.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9-12, 17, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gil-Arias (US 20200095094).
Regarding claims 1 and 12, Gil-Arias teaches an elevator controller configured to activate a number of the plurality of the signalization elements of the elevator system in response to an activation instruction such that activated ones of the plurality of signalization elements provide feedback to a user indicating whether the plurality of signalization elements are operational (Fig. 24J, Door Opening, Door Closed, Event Time, Date, and [0102] In response to that text communication, the elevator door monitor 100 can access the stored events history and reply with the history information, sending it as a text reply to the cell phone 2408), and 
a mobile terminal device configured to generate the activation instruction in response to input from the user, the activation instruction indicating which of the plurality of signalization elements to activate based on a set activation pattern (Fig. 25 and [0102] a text communication from the remote user 2406 to the elevator door monitor 100 may state: “Send me a history of events”).
Regarding claims 6 and 17, Gil-Arias teaches wherein the set activation pattern instructs the activated ones of the signalization elements to activate one of: simultaneously, intermittently or consecutively (Fig. 25, Door Fully Open, Door Opening, Door Closed, Event, Time, Date).  
Regarding claims 7 and 18, Gil-Arias teaches the plurality of signalization elements are light emitting elements (Fig. 25, 2408).  
Regarding claims 10 and 21, Gil-Arias teaches wherein the mobile terminal device is communicatively coupled to the elevator controller directly or via an external device (Fig. 25).  
Regarding claim 11, Gil-Arias teaches the elevator controller configured to control the plurality of signalization elements directly or indirectly (Fig. 14A and Fig. 25).  

Regarding claims 9 and 20, Gil-Arias teaches wherein the mobile terminal device is one of: a mobile phone, a tablet computer, or a dedicated mobile device (Fig. 25, cell phone 2408).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gil-Arias (US 20200095094) in view of Sudi et al. (US 20200031619).
Regarding claim 2 and 13, Gil-Arias teaches Fig. 24A Insptection State. However, Gil-Arias does not expressly teach, in response to the activation instruction, the elevator controller is configured to switch the elevator system to an inspection state in which the plurality of the signalization elements is configured to be activated according to the set activation pattern. Sudi teaches Fig. 3 and [0044] The initiation of the door interlock check sequence may be performed at any number of locations/devices and typically would be initiated by a user (e.g., mechanic), although automated initiation may be implemented in accordance with some embodiments… a user may initiate the door interlock check sequence from a handheld device that can transmit a signal or instruction to an elevator controller to perform the door interlock check sequence. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Sudi so that improved means for inspection of such interlock devices may be beneficial ([0002]. Sudi).
Regarding claims 5 and 16, Gil-Arias teaches wherein the plurality of signalization elements are associated with at least one landing floor (Fig. 25 and [0102] a text communication from the remote user 2406 to the elevator door monitor 100 may state: “Send me a history of events”). However, Gil-Arias does not expressly teach, the elevator controller is configured to activate the number of the plurality of the signalization elements without calling an elevator car to the at least one landing floor.  Sudi teaches [0045] rather than entering a maintenance mode of operation, the process may be performed during normal operation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Sudi so that improved means for inspection of such interlock devices may be beneficial ([0002]. Sudi).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gil-Arias (US 20200095094) modified by Sudi et al. (US 20200031619) and further in view of Yang et al. (US 20190185293).
Regarding claims 4 and 15, neither Gil-Arias nor Sudi expressly teaches wherein the elevator controller is configured to return the elevator system to a normal elevator operation state from the inspection state after a set period of time. Yang teaches Fig. 2 and [0080] the personal mobile terminal 100-1 or compliance determination unit 140 can store set maintenance time thresholds T corresponding to each on-site check point (this maintenance time threshold may be determined based on maintenance operation specifications). In order to automatically achieve monitoring of maintenance operations (Abstract, Yang).

Allowable Subject Matter
Claims 3, 8, 14, 19, 22, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467